Title: From George Washington to Major General Horatio Gates, 27 June 1779
From: Washington, George
To: Gates, Horatio


        
          Sir.
          Head Quarters New Windsor 27th June 1779
        
        Two days since I received your favour of the 21st.
        Two General Orders of the 7th & 12th of Feby 1779. founded upon a resolve of Congress therein mentioned designate the rules which are to govern the reinlistments during the war. This order was transmitted at the time by the Adjutant General to his assistant at Providence, and he tells me he had heard of its being received—Indeed it is a standing direction to him which I do not know that he has diviated from, to transmit copies of all Orders which establish regulations that are to have a general operation to every part of the Army; and I make it a constant practice to announce substantially all the Resolves of Congress which are necessary for its information and government. Where a prescribed rule is wanting, I shall certainly be always happy to give the most favourable construction to the conduct of Officers who act with honor and integrity according to the best of their judgment. Inclosed is a second copy of the abovementioned Orders.
        We have still further accounts of the success to the southward; but no official confirmation. The enemy have others of a different complexion which you will probably see by way of Newport. These wear to me an appearance that renders them suspicious. I am strongly inclined to beleive that they have met with a defeat. I am Sir Your Most Obedt Servt
        
          Go: Washington
        
        
          P.S. I have intelligence through different channels that the enemy intend drawing a part or the whole of their force from Rhode Island—The former is certainly not improbable—If it should happen, you will immediately detach a proportionable part of your force to this Army—If the whole should be withdrawn, you will be pleased to march yourself with all the force you can. I assure you the comparitive strength of the two Armies in this quarter will make it very dangerous if the enemy should receive a reinforcement, and we do not get an equal one; and if they materially diminish their present force at Rhode Island, an offensive operation on their part will be then an event hardly to be supposed.
          
            Go: Washington
          
        
      